DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/26/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “embodiments of the present disclosure” in line 11, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract contains more than 150 words. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. See MPEP § 608.01 (b).
The abstract contains phrases, “resource coordination .. is implemented, and the interference problem ... is effectively solved” in lines 11-13 which refer to purported merits of the invention. See MPEP § 608.01(b).


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “RESOURCE ALLOCATION METHOD FOR REDUCING INTERFERENCE BETWEEN BACKHAUL LINK AND ACCESS LINK”.

Claim Objections
Claims 1-4, 6-13, 16-18, 21 and 62-65 are objected to because of the following informality:  
Claim 1 recites, “a channel or signal” (line 4). It is suggested to replace it with “a channel or a signal” for clarity. Claim 6 (lines 4 and 6); claim 11 (lines 24 and 26-28); and claim 65 (line 10) are objected to at least based on a similar rational applied to claim 1. 
Claim 2 recites, “the channel or signal” (line 12). It is suggested to replace it with “the channel or the signal” for clarity. Claim 3 (line 12); claim 9 (line 28); claim 17 (lines 3-7); and claim 63 (line 1) are objected to at least based on a similar rational applied to claim 2.
Claim 6 recites, “a first channel or signal” (line 3) and “the first channel or signal” (line 4). It is suggested to replace them with “a first channel or a first signal” (line 3) and “the first channel or the first signal”, respectively for clarity. Claim 11 (lines 24-27); claim 62 (lines  6 and 9); and claim 64 (line 2) are objected to at least based on a similar rational applied to claim 6.
Claim 6 recites, “a second channel or signal” (line 3) and “the second channel or signal” (line 5). It is suggested to replace them with “a second channel or a second signal” (line 3) and “the second channel or the second signal”, respectively for clarity. Claim 11 (lines 24-27); claim 62 (lines 6 and 10); and claim 64 (line 2) 
Claim 7 recites, “a third channel or signal” (line 4) and “the third channel or signal” (lines 11 and 17). It is suggested to replace them with “a third channel or a third signal” (line 3) and “the second channel or the third signal”, respectively for clarity. Claim 8 (line 4); claim 11 (lines 24-29); claim 62 (lines 6 and 9); and claim 64 (line 4) are objected to at least based on a similar rational applied to claim 7.
Claim 7 recites, “a fourth channel or signal” (line 4) and “the fourth channel or signal” (lines 11 and 17). It is suggested to replace them with “a fourth channel or a fourth signal” (line 3) and “the fourth channel or the fourth signal”, respectively for clarity. Claim 8 (line 5); claim 62 (lines 8 and 11); and claim 64 (line 4) are objected to at least based on a similar rational applied to claim 7.
Claim 10 recites, “a first communication node” (line 18). It is suggested to replace it with “the first communication node” for clarity. Claim 62 (line 9) is objected to at least based on a similar rational applied to claim 10. Claim 62 recites, “one or more third communication nodes” (last line). It is suggested to replace it with “the one or more third communication nodes” for clarity. 
Claim 12 recites, “a plurality of predetermined sets” (lines 11 and 15). It is suggested to replace it with “the plurality of predetermined sets” for clarity. 
Claim 12 recites, “to high layer configuration” (line 13). It is suggested to replace it with “to the high layer configuration” for clarity. 
Claim 18 recites, “in a bandwidth part (BWP)” (line 4). It is suggested to replace it with “in the bandwidth part (BWP)” for clarity. 
Claim 63 recites, “the third channel do not comprise” (line 9) and “the fourth channel do not comprise” (line 12). It is suggested to replace them with “the third channel does not comprise” and “the fourth channel does not comprise”, respectively for clarity. 
Claim 7 recites, “the following” (line 2).  It is suggested to replace it with “following” for clarity. Claims 10-13, 16 (lines 2 and last second line) and 63 are objected to at least based on a similar rational applied to claim 7.
 Claims 2-4, 6-13, 16-18, 21 and 62-64 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the receiving module is configured to receive first resource allocation information ...” recited in claim 65. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding “the receiving module is configured to receive first resource allocation information ...” recited in claim 65, although FIG. 9, ¶0280-0281, 0310 and 0341-0342 of the specification describe actions/functions performed by the receiving module, there is no corresponding structures in the disclosures of the specification to perform the claimed functions of the “receiving module”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-13, 16-18, 21 and 62-65 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 65 recites, “the receiving module is configured to receive first resource allocation information ...”, which invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as set forth above. Therefore, the claim is indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 6 recites, “X time domain and/or frequency domain resources correspond to Y pieces of multiplexing manner information” (lines 15-16). It is unclear in what relationship the integer “x” is associated with “time domain and/or frequency domain”. Also, it is unclear in what relationship “X time domain and/or frequency domain resources” is associated with “Y pieces of multiplexing manner information”. For the sake of examination purpose only, it is interpreted as best understood.
Claim 7 recites, “the another channel or signal” (line 20). It is unclear whether “the another channel or signal” refers to “another channel or signal” (line 17 of claim 7) or “another channel or signal” (line 18 of claim 7). Further, claim 7 recites, “the control channel and/or the reference signal” (lines 20-21). Similar to the “the another channel or signal”, it is unclear what “the control channel” or “the reference signal” refers to, among the preceding limitations such as “first control channel”, “second control channel, “first reference signal”, and “second reference signal”. For the sake of examination purpose only, it is interpreted as best understood.  
Claim 8 recites, “wherein the multiplexing manner set usable by the first control channel and the second control channel is a first multiplexing manner set; the multiplexing manner set usable by the first reference signal and the second reference signal is a second multiplexing manner set; the multiplexing manner set usable by the third channel or signal and the fourth channel or signal is a third multiplexing manner set; wherein the first multiplexing manner set and/or the second multiplexing manner set does not comprise a spatial division multiplexing manner, and the third multiplexing manner set comprises a spatial division multiplexing manner”. It is unclear in what relationship the above-mentioned limitations: “the multiplexing manner set usable by the first control channel and the second control channel is a first multiplexing manner set”, “the multiplexing manner set usable by the first reference signal and the second reference signal is a second multiplexing manner set”, “the multiplexing manner set usable by the third channel or signal and the fourth channel or signal is a third multiplexing manner set” and “the first multiplexing manner set and/or the second multiplexing manner set does not comprise a spatial division multiplexing manner, and the third multiplexing manner set comprises a spatial division multiplexing manner” are associated one with another since there is missing “and” or “or” among the limitations. For the sake of examination purpose only, it is interpreted as best understood.
Claim 10 recites, “the first resource is a resource indicated by the information of the resource occupiable by the channel or signal between the first communication node and the second communication node” (lines 27-29). However, “the first resource” is an optional limitation in claim 10 since the limitation is only required in the optional condition(s) for being satisfied by the second resource allocation information, as recited in claim 10. Thus, it is unclear whether the optional limitation “the first resource” even exists with other optional condition(s): e.g., the first communication node communicates with the one or more third communication nodes according to the second resource allocation information and/or the first resource allocation. This renders the claim indefinite since there would lack antecedent basis for the limitation “the first resource” in case none of the optional condition(s) requiring the limitation is selected in the claim. For the sake of examination purpose only, it is interpreted as best understood.
Claim 11 recites, “wherein the first channel or signal is a channel or signal sent by the first communication node to the second communication node, and/or the first channel or signal is followed by a third channel or signal, and the second channel or signal is a channel or signal sent by the first communication node to the one or more third communication nodes, and the third channel or signal is a channel or signal received by the first communication node” (lines 24-28). However, “the first channel” and “the second channel” are optional limitations in claim 11, which renders the claim indefinite in view of a similar reason given for “the first resource” of claim 10 as set forth above. For the sake of examination purpose only, it is interpreted as best understood
Claim 12 recites, “wherein the one predetermined set of numbers of time
domain symbols” (line 1). However, “the one predetermined set of numbers of time
domain symbols” is an optional limitation in claim 11, which renders the claim indefinite in view of a similar reason given for “the first resource” of claim 10 as set forth above. For the sake of examination purpose only, it is interpreted as best understood.
Claim 16 recites, “wherein one spatial domain resource corresponds to one measurement reference signal resource information of the code domain resource comprises at least one of pieces of following information: ... or sequence generation information of a reference signal; and the reference signal comprises ...” (lines 5-10).  are optional limitations, which renders the claim indefinite in view of a similar reason given for “the first resource” of claim 10 as set forth above. For the sake of examination purpose only, it is interpreted as best understood.
Claim 17 recites, “wherein the time domain resource” (line 1). However, “the time domain resource” is an optional limitation in claim 16, which renders the claim indefinite in view of a similar reason given for “the first resource” of claim 10 as set forth above. For the sake of examination purpose only, it is interpreted as best understood.
Claim 18 recites, “wherein the frequency domain resource” (line 1). However, “the frequency domain resource” is an optional limitation in claim 16, which renders the claim indefinite in view of a similar reason given for “the first resource” of claim 10 as set forth above. For the sake of examination purpose only, it is interpreted as best understood.
Claim 11 recites, “the reference signal resource” (line 19). It is unclear whether “the reference signal resource” refers to “a resource occupied by a reference signal resource” or something else. For the sake of examination purpose only, it is interpreted as best understood.
Claim 12 recites, “time domain symbol positions of demodulation reference signals corresponding to all numbers of time domain symbols” (line 5). It is unclear whether “time domain symbol the reference signal resource” refers to “a resource occupied by a reference signal resource” or something else. For the sake of examination purpose only, it is interpreted as best understood.
Claim 13 recites, “a demodulation reference signal” (line 11). It is unclear whether “a demodulation reference signal” (line 11) refers to “a demodulation reference signal” (line 4 of claim 13); or “a demodulation reference signal” (line 5 of claim 13). For the sake of examination purpose only, it is interpreted as best understood.
Claim 13 recites, “different demodulation reference signal code division multiplexing groups” (lines 6-7). It is unclear what is meant by “demodulation reference signal code division multiplexing groups since it is unclear in what relationship “demodulation reference signal” is associated with “code division multiplexing groups”. Further, “low peak-to-average ratio sequence of claim 13 is unclear since it is unclear in what relationship “low peak-to-average ratio” is associated with “sequence”. For the sake of examination purpose only, it is interpreted as best understood.
Claim 16 recites, “one spatial domain resource” (line 5). It is unclear whether “one spatial domain resource” (line 5) refers to “a spatial domain resource” (line 4 of claim 16). For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-4, 6-13, 16-18, 21 and 62-64 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 16 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampel et al (US Publication No. 2018/0042031). 

Regarding claim 1, Hampel teaches, a resource allocation method [FIGS. 3, 5 and 14; ¶0074-0089 and 0144-0149, a method for dynamic resource allocation in a wireless network], comprising: 
receiving, by a first communication node [FIGS. 3, 5 and 14; ¶0081 and 0144-0149, by access node 515], first resource allocation information [FIGS. 3, 5 and 14; ¶0081-0082 and 0148-0149, (the access node 515) receives an indication message 550 indicating whether resources are available (i.e., first resource allocation information); note that the indication message 550 about the available resources of the second communication link 525 depends on ... resource allocation], wherein the first resource allocation information comprises second information [FIGS. 3, 5 and 14; ¶0081-0082 and 0148-0149, the indication message 550 comprises information additional information about the available resources]; 
wherein the second information comprises information of a resource occupiable by a channel or signal between the first communication node and one or more third communication nodes [FIGS. 3, 5 and 14; ¶0081-0083 and 0148-0149, the indication message 550 (i.e., second information) comprises information of the available resource(s) used by the access node 515 to send data traffic (i.e., channel or signal) (to the access node 520) across the first communication link 510].

Regarding claim 2, Hempel teaches, all the limitations of claim 1 and particularly, "the information of the resource occupiable by the channel or signal between the first communication node and the one or more third communication nodes" as set forth above, and Hempel further teaches, 
on the resource, the first communication node sends a channel and/or a signal to the one or more third communication nodes [FIGS. 3, 5 and 14; ¶¶0081-0083 and 0148-0149, on the available resources indicated by the indication message 550, the access node 515 send the data traffics (to the access node 520) across the first communication link 510].  

Regarding claim 9, Hempel teaches, all the limitations of claim 1 as set forth above, Hempel further teaches,  
sending, by the first communication node, second resource allocation information to the one or more third communication nodes [FIGS. 5 and 14; ¶0083-0084, (the access node 515) sends a scheduling message 560 to the access node 520 through the first communication link 510], wherein the second resource allocation information is used for indicating the information of the resource occupiable by the channel or signal between the first communication node and the one or more third communication nodes [FIGS. 5 and 14; ¶0083-0084, the scheduling message 560 is used for indicating how resource(s) are used to send the data transmission (i.e., resource occupiable by the channel or signal ...) from the access node 515 to the access node 520]. 

Regarding claim 10, Hempel teaches, all the limitations of claim 9 and particularly, "the second resource allocation information" as set forth above, and Hempel further teaches, the second resource allocation information satisfies at least one of the following conditions: 
the first communication node communicates with the one or more third communication nodes according to the second resource allocation information [FIGS. 5 and 14; ¶0083-0084, the access node 515 sends the data transmission (at steps 565 and 575) to the access node 520 based on the scheduling message 560].

Regarding claim 16, Hempel teaches, all the limitations of claim 1 and Hempel further teaches, the resource comprises at least one of the following resources: a time domain resource, a frequency domain resource [¶0082, the indication message 550 comprises additional information about the available resources, and the additional information includes what types of resources available (e.g., time slots/ time domain resources, frequencies/ frequency domain resources)].

Regarding claim 65, Hempel teaches, a resource allocation apparatus, wherein the apparatus comprises a receiving module [FIGS. 3, 5 and 14; ¶0074-0089 and 0144-0149, access node 515 comprises a receiver; every access node (base station) has a receiver]. 
Thus, claim 65 is rejected at least based on a similar rational applied to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Sano et al (US Publication No. 2019/0246453).

Regarding claim 3, although Hempel teaches, all the limitations of claim 1 and particularly, "the information of the resource occupiable by the channel or signal between the first communication node and the one or more third communication nodes" as set forth above, Hempel does not explicitly teach (see, emphasis), on the resource, the first communication node is unable to send a channel and/or a signal to the one or more third communication nodes.
	However, Sano teaches, on a resource, first communication node is unable to send a channel and/or a signal to one or more third communication nodes [¶0047, on radio resource to be muted by an indication, base stations 201 does not transmit downlink signal (zero power transmission) toward UE].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hempel by including the above-mentioned features, as taught by Sano because it would provide the system with the enhanced capability of preventing crosslink interference [¶0047 of Sano].

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Chen et al (US Publication No. 2020/0106591).

Regarding claim 4, although Hempel teaches, all the limitations of claim 1 and particularly, "the information of the resource" and “the second information” as set forth above, Hempel does not explicitly teach (see, emphasis), in a case where the information of the resource comprises a demodulation reference signal resource, the second information comprises at least one of pieces of following information of the demodulation reference signal: a pattern type of the demodulation reference signal.  
	However, Chen teaches, in a case where information of the resource comprises a demodulation reference signal resource [¶0074-0075, DMRS configuration, which implies resource including the DMRS], second information comprises at least one of pieces of following information of the demodulation reference signal: a pattern type of the demodulation reference signal [¶0076, the DMRS configuration includes DMRS type configuration of type 1 or type 2].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel with the teachings of Chen since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 11, although Hempel teaches, all the limitations of claim 1 and particularly, "the first resource allocation information" as set forth above, Hempel does not explicitly teach (see, emphasis), wherein the first resource allocation information satisfies at least one of the following conditions: the first resource allocation information is comprised in high layer signaling information. 
	However, Chen teaches, information is comprised in high layer signaling information [¶0057-0058 and 0065, the BWP(s) in DCI is preconfigured through high layer signaling].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel with the teachings of Chen since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Seo et al (US Publication No. 2012/0201191).

Regarding claim 6, although Hempel teaches, all the limitations of claim 1 and particularly, "the second information" as set forth above, Hempel further teaches, wherein the first channel or signal is a channel or signal between the first communication node and a second communication node [FIGS. 3, 5 and 14; ¶0082-0084, the scheduling message 550 across the second communication link 525 between the access node 515 (i.e., first communication node) and the access node 530 (i.e., second communication node)], and the second channel or signal is a channel or signal between the first communication node and the one or more third communication nodes [FIGS. 3, 5 and 14; ¶0083-0084, the data traffic or scheduling message 560 across the first communication link 510 between the access node 515 (i.e., first communication node) and the access node 520 (i.e., one or more third communication nodes)], Hempel does not explicitly teach (see, emphasis), the second information further comprises following information: multiplexing manner information usable between a first channel or signal and a second channel or signal. 
	However, Seo teaches, second information comprises following information: multiplexing manner information usable between a first channel or signal and a second channel or signal [¶0199, information on multiplexing scheme between R-channels is configured by higher layer signaling].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel with the teachings of Seo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Seo et al (US Publication No. 2012/0201191) and further in view of Tiirola et al (US Publication No. 2019/0165851).

Regarding claim 7, Hempel in view of Seo teaches, all the limitations of claim 6 and particularly, “the multiplexing manner information” as set forth above, and Hempel further teaches, the first control channel or signal is a control channel between the first communication node and the second communication node [FIGS. 3, 5 and 14; ¶0080-0081, the indication message 550 is a control signal/channel between the access node 515 and the access node 530], and the second control channel is a control channel between the first communication node and the one or more third communication nodes [FIGS. 3, 5 and 14; ¶0084-0087, the indication message 560 or 570 is a control signal/channel between the access node 515 and the access node 520]; ... wherein the third channel or signal is another channel or signal between the first communication node and the second communication node [FIGS. 3, 5 and 14; ¶0080-0081, the UL transmission request is another channel between the access node 515 and the access node 530], the fourth channel or signal is another channel or signal between the first communication node and the one or more third communication nodes [FIGS. 3, 5 and 14; ¶0084-0087, the data transmission 565, 575 is another channel between the access node 515 and the access node 520], and the another channel or signal is any channel or signal other than the control channel [FIGS. 3, 5 and 14; ¶0084-0087, the data transmission 565, 575 is a channel other than the indication message 560 or 570], and Seo further teaches, 
X time domain and/or frequency domain resources correspond to Y pieces of multiplexing manner information, wherein X and Y are positive integers greater than or equal to 1 [¶0199, note that the higher layer signaling configures the multiplexing scheme as TDM or FDM for the RN channel, thus at least one time domain or frequency domain resource for the RN channel correspond to TDM or FDM (i.e., Y (=1) pieces of multiplexing manner information)], Hempel in view of Seo does not explicitly teach (see, emphasis), a multiplexing manner set usable by a first control channel and a second control channel is a subset of a multiplexing manner set usable between a third channel or signal and a fourth channel or signal.
However, Tiirola teaches, wherein a multiplexing manner set usable between a first channel or signal and a second channel or signal is a subset of a multiplexing manner set usable between a third channel or signal and a fourth channel or signal [FIGS. 3 and 5; ¶0106-0114, the time division multiplexing usable between BH DL and Access UL is equal to of the time division multiplexing usable between BH UL and Access UL; note that a multiplexing manner set including the time division multiplexing is considered as the claimed multiplexing manner set, and a case where two sets are equal is considered as one set being a subset of another set].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hempel in view of Seo by including the above-mentioned features, as taught by Tiirola because it would provide the system with the enhanced capability of allowing the access links and the backhaul link run simultaneously [¶0113 of Tiirola].

Regarding claim 8, Hempel in view of Seo and Tiirola teaches, all the limitations of claim 7 and particularly, "the multiplexing manner set usable by the first control channel and the second control channel” as set forth above, and Tiirola further teaches, wherein the multiplexing manner set usable by the first control channel and the second control channel is a first multiplexing manner set [FIGS. 3 and 5; ¶0106-0114, note that the multiplexing manner set between BH DL and Access DL can be any multiplexing set]. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Chen et al (US Publication No. 2020/0106591) and further in view of Xiong et al (US Publication No. 2019/0013908).

Regarding claim 12, although Hempel in view of Chen, all the limitations of claim 11 as set forth above, Hempel in view of Chen does not explicitly teach (see, emphasis), one predetermined set of numbers of time domain symbols satisfies at least one of the following conditions: the one predetermined set of numbers of time domain symbols is obtained according to an agreed rule.
However, Xiong teaches, one predetermined set of numbers of time domain symbols satisfies at least one of the following conditions: the one predetermined set of numbers of time domain symbols is obtained according to an agreed rule [¶0035 and 0042, a set for the number of PUCCH symbols is predefined in a system specification (i.e., according to an agreed rule)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hempel in view of Chen by including the above-mentioned features, as taught by Xiong Because it would provide the system with the enhanced capability of reducing a signaling overhead [¶0047 of Xiong].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Xia et al (US Publication No. 2018/0317241).

Regarding claim 13, although Hempel teaches, all the limitations of claim 1 and particularly, "the first communication node obtains the second information" as set forth above, Hempel does not explicitly teach (see, emphasis), ... obtains the second information according to an agreed rule, and the agreed rule satisfies at least one of the following conditions: a time domain resource mapping manner corresponding to the channel are unable to be changed dynamically.
However, Xia teaches, obtains second information according to an agreed rule, and the agreed rule satisfies at least one of the following conditions: a time domain resource mapping manner corresponding to a channel are unable to be changed dynamically [¶0258 and 0312, receiving (from base station) system information sent in a non-scheduling manner where a resource mapping manner of physical channel is preset or specified in a standard (i.e., according to an agreed rule)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel with the teachings of Xia since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Takeda et al (US Publication No. 2020/0252180).

Regarding claim 17, although Hempel teaches, all the limitations of claim 16 and particularly, “the channel” and "the time domain resource" as set forth above, Hempel does not explicitly teach (see, emphasis), wherein the time domain resource comprises at least one of pieces of following information: the number of time domain symbols occupiable by the channel or signal in a time unit.
However, Takeda teaches, time domain resource comprises at least one of pieces of following information: the number of time domain symbols occupiable by a channel or signal in a time unit [¶0115, BWP configuration information includes the number of symbols per slot]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel with the teachings of Takeda since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 18, although Hempel teaches, all the limitations of claim 16 and particularly, "the frequency domain resource" as set forth above, Hempel does not explicitly teach (see, emphasis), 
wherein information of the frequency domain resource comprises at least one of pieces of following information: bandwidth part (BWP) information.  
However, Takeda teaches, wherein information of the frequency domain resource comprises at least one of pieces of following information: bandwidth part (BWP) information [¶0115, bandwidth part (BWP) configuration information; note that the BWP is a sort of the frequency domain resource]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel with the teachings of Takeda since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Nimbalker et al (US Publication No. 2016/0227548) and further in view of Suzuki et al (US Publication No. 2010/0118752).

Regarding claim 21, Hempel teaches, all the limitations of claim 1 as set forth above, and Hempel further teaches,receiving, by the first communication node, first signaling information sent by a second communication node [FIGS. 3, 5 and 14; ¶0081-0082 and 0148-0149, (the access node 515) receives the indication message 550 sent by the access node 530], wherein the first signaling information comprises scheduling information [FIGS. 3, 5 and 14; ¶0081-0082 and 0148-0149, the indication message 550 incudes information whether the available resources are available], Hempel does not explicitly teach (see, emphasis), scheduling information of a measurement reference; sending, by the first communication node, the measurement reference signal to the second communication node; and receiving, by the first communication node, channel state information corresponding to the measurement reference signal sent by the second communication node, wherein the measurement reference signal is an uplink measurement reference signal.  
However, Nimbalker teaches, scheduling information of a measurement reference [FIG. 2; ¶0023, DCI containing CSI-RS resources]; 
sending, by  first communication node, the measurement reference signal to a second communication node [FIG. 2; ¶0025, (eNB 120) sends CSI-RS to UE]; and 
receiving, by the first communication node, channel state information corresponding to the measurement reference signal sent by the second communication node [FIG. 2; ¶0028-0029, (eNB 120) receives CSI corresponding to the CSI-RS sent by UE]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel with the teachings of Nimbalker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Hempel in view of Nimbalker does not explicitly teach (see, emphasis), wherein the measurement reference signal is an uplink measurement reference signal.   
However, Suzuki teaches, the measurement reference signal is an uplink measurement reference signal [¶0023, sounding reference signal for uplink].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel in view of Nimbalker with the teachings of Suzuki since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Tiirola et al (US Publication No. 2019/0165851).

Regarding claim 62, although Hempel teaches, all the limitations of claim 1 as set forth above, and Hempel further teaches, the first channel or signal and the third channel or signal are channels or signals between a first communication node and a second communication node [FIGS. 3, 5 and 14; ¶0080-0081, the indication message 550 and the UL transmission request between the access node 515 and the access node 530], and the second channel or signal and the fourth channel or signal are channels or signals between the first communication node and one or more third communication nodes [FIGS. 3, 5 and 14; ¶0084-0087, the indication messages 560, 570 and the data transmission 565, 575 between the access node 515 and the access node 520], Hempel does not explicitly teach (see, emphasis), determining a multiplexing manner set usable by two channels or signals; and 
transmitting the two channels or signals by one multiplexing manner in the multiplexing manner set; wherein a multiplexing manner set usable between a first channel or signal and a second channel or signal is a subset of a multiplexing manner set usable between a third channel or signal and a fourth channel or signal.  
	However, Tiirola teaches, 
determining a multiplexing manner set usable by two channels or signals [FIGS. 3 and 5; ¶0106-0114, note that a multiplexing manner set usable two channels (e.g., BH DL, Access DL) is described to include FDD and TDD (time division multiplexing) and ¶0114, one option for separate links (BH DL, BH UL, Access DL and Access UL) operating in time division multiplexing with respect to each other, which requires determining a multiplexing manner set including FDD or TDD/TDM]; and 
transmitting the two channels or signals by one multiplexing manner in the multiplexing manner set [FIGS. 3 and 5; ¶0114, communicating/transmitting the two channels (e.g., BH DL, Access DL) using the time division multiplexing]; 
wherein a multiplexing manner set usable between a first channel or signal and a second channel or signal is a subset of a multiplexing manner set usable between a third channel or signal and a fourth channel or signal [FIGS. 3 and 5; ¶0106-0114, the time division multiplexing usable between BH DL and Access UL is equal to of the time division multiplexing usable between BH UL and Access UL; note that a multiplexing manner set including the time division multiplexing is considered as the claimed multiplexing manner set, and a case where two sets are equal is considered as one set being a subset of another set].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hempel by including the above-mentioned features, as taught by Tiirola because it would provide the system with the enhanced capability of allowing the access links and the backhaul link run simultaneously [¶0113 of Tiirola].

Regarding claim 63, Hempel in view of Tiirola teaches, all the limitations of claim 62 and particularly, "the first channel" as set forth above, and Hempel further teaches, the channel or signal satisfies at least one of the following conditions: the first channel comprises at least one of the following channels: a control channel [FIGS. 3, 5 and 14; ¶0081-0082 and 0148-0149, the indication message 550 which is a control signal/channel; further see, ¶0060)]. 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al (US Publication No. 2018/0042031) in view of Tiirola et al (US Publication No. 2019/0165851) and further in view of Qin et al (US Publication No. 2020/0067687).

Regarding claim 64, although Hempel in view of Tiirola teaches, all the limitations of claim 62 and particularly, "the first channel" as set forth above, and Tiirola further teaches, wherein the multiplexing manner set useable between the first channel or signal and the second channel or signal does not comprise a spatial division multiplexing manner [FIGS. 3 and 5; ¶0106-0114, the multiplexing manner set usable between BH DL and Access DL does not comprise a spatial division multiplexing manner], Hempel in view of Tiirola does not explicitly teach (see, emphasis), the multiplexing manner set useable between the third channel or signal and the fourth channel or signal comprises the spatial division multiplexing manner.  
	However, Qin teaches, a multiplexing manner set comprises a spatial division multiplexing manner [¶0132-0140, note that SDM type is a part of a set to be used to multiplex signals of different links].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Hempel in view of Tiirola with the teachings of Qin since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Kwon et al (US Publication No. 2012/0099520) [¶0031]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469